Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, et al. (WIPO Publication WO 2014/111984 A1, application PCT/JP2013/005918, cited on the IDS) in view of Murai, et al. (WIPO Publication WO 2005/083575 A1, application PCT/JP2005/002909, cited on the IDS).
As to Claims 1, 2, 6, and 7: Hashimoto (Paras. 14 to 64 generally, Paras. 84 to 88 especially; Figs. 1 & 4) describes a system in which an information processing device and a contents server are connected over a network, wherein the information processing device is provided with a download executing unit for downloading game software from the contents server, the download executing unit refers to information on the language to be used and downloads language dependent files corresponding to the information on the language to be used, and the downloading of the language-dependent files is performed before a scene in which the language-dependent files are required, and when the user switches the language to be used during gameplay, the group corresponding to the switched language is added as a download object.  Paras. 84 to 88: “[0084] In addition, game software often include language-dependent files. The language-dependent files are audio data and image data, and may thus account for a considerable proportion of the data size of the whole of the game software. FIG. 4 shows resource files for English and resource files for Japanese. However, resource files for Spanish, resource files for Chinese, and the like are also included in actuality. Generally, in the information processing device 10, information on a language to be used is set as an initial setting. For example, when the user is a Japanese, Japanese is set as the language to be used. When the user is an American, English is set as the language to be used. Japanese users need resource files for Japanese, but often do not need resource files for English and Spanish.  [0085] ”
Hashimoto does not describe matters pertaining to confirming whether or not a data region of the language-dependent files can be secured in the storage device and securing said data region in the storage device.  Murai, however, (Paras. 84 to 93 generally, Paras. 84 to 87 especially; Fig. 11) describes determining whether or not an blank region for contents data is present in the storage unit and performing downloading after securing the blank area for the contents data, and describes displaying the fact that the downloading has been stopped when an blank region cannot be secured.  Paras. 84 to 87: “[0084] Returning to Fig. 8, when the communication system is determined and step 102 is completed, in step 103 the download section 33 carries out pre-download processing. With this step 103, as shown in Fig. 1, first of all, in step 121 the download section 33 determines whether or not there is sufficient free space for contents data in the storage section 23. Note that, this determination is carried out taking into consideration the size of the free space region for contents data, data size within the management information, and when required, a region used by a programs executed at the same time. In this case, in the event that there is no need to consider contention relationships between simultaneously executed processes, determination is carried out according to whether or not the size ”  Therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention could easily arrive at the invention as in presently cited in Claims 1, 2, 6, and 7 by applying the matters described in Murai to the invention described in Hashimoto in order to perform downloading more efficiently than the prior art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and Murai in view of Tanaka, et al. (WIPO Publication WO 2008/149501 A1, application PCT/JP2008/001297, cited on the IDS).
As to Claim 3: The combination of Hashimoto and Murai does not disclose Accessing a continuous data region in allocation units and storing contents as cited in Claim 3.  Tanaka, however, discloses accessing a continuous data region in allocation units and storing contents, which is a well-known technique as disclosed by Tanaka (Paras. 79 to 91; Figs. 6 & 7) and, therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure blank regions in the storage unit as units of regions of a predetermined size.
As to Claim 4: The timing for downloading the language-dependent files corresponding to the language to be used is a design matter that could be addressed when starting the application software.
As to Claim 5: Hashimoto (Para. 98) describes being able to start a game and play the game even though all of the files of the game software have not been downloaded.  Therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention could easily start the game software even though a specific language-dependent file has not been downloaded in the invention described in Hashimoto.

Response to Arguments
Applicant's arguments filed 11-21-2021 have been fully considered but they are not persuasive.  Hashimoto (Paras. 14 to 64 generally, Paras. 84 to 88 especially; Figs. 1 & 4) describes a system in which an information processing device and a contents server are connected over a network, wherein the information processing device is provided with a download executing unit for downloading game software from the contents server, the download executing unit refers to information on the language to be used and downloads language dependent files corresponding to the information on the language to be used, and the downloading of the language-dependent files is performed before a scene in which the language-dependent files are required, and when the user switches the language to be used during gameplay, the group corresponding to the switched language is added as a download object.  Murai (Paras. 84 to 93 generally, Paras. 84 to 87 especially; Fig. 11) describes determining whether or not an blank region for contents data is present in the storage unit and performing downloading after securing the blank area for the contents data, and describes displaying the fact that the downloading has been stopped when an blank region cannot be secured.  Murai generally does not pertain to language files for data in a game, which is relevant regarding Paras. 48 and 56 to 58 of the applicants’ specification.  
The examiner has reviewed the specification and believes that placing the limitations of Para. 48 (Page 11) of the specification into independent form would be allowable, for example, downloading files X, Y, and Z belonging to group S pertaining to a particular language, but only downloading files Y and Z if X has already been downloaded.  Paras. 56 to 58 (Pages 13 and 14) of the specification are also relevant, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner has reviewed the specification and believes that the steps of Figs. 4 to 6, and their corresponding written descriptions are the most likely avenue to finding allowable subject matter since they are most relevant to the claim language and the prior art.  The examiner cannot suggest exact claim language at this time.  Any inquiry 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715             

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715